PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Miles et al.
Application No. 17/067,634
Filed: 9 Oct 2020
For: Natural Sweetener Composition
:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition, styled under 37 CFR 1.78(c) and filed October 9, 2020, which is treated as a petition to restore the right of priority to prior-filed provisional Application No. 62/884,969, filed August 9, 2019.   

The petition is DISMISSED.

A petition under 37 CFR 1.78(b) to restore the right of priority to a prior provisional application requires:


(1) 	the reference required by 35 U.S.C. § 119(e) and 37 CFR 1.78(a)(3) of the prior-filed provisional application, which must be filed in an Application Data Sheet, unless previously submitted;
(2)  	the petition fee set forth in § 1.17(m); and
(3) 	a statement that the delay in filing the nonprovisional application or international application designating the United States of America within the twelve-month period set forth in 37 CFR 1.78(a)(1) was unintentional (the Director may require additional information where there is a question whether the delay was unintentional).

(Emphasis added)

The petition lacks item(s) (3).

Petitioner has filed a form intended for submission of a petition under 37 CFR 1.78(c). However, the benefit claim to the provisional application was timely made on filing in the ADS filed October 9, 2020. As such, a petition under 37 CFR 1.78(c) is not required. The benefit claim is not accepted, however, because the nonprovisional application was not filed within twelve months of the date the prior-filed provisional application was filed. A petition to restore the right of benefit to the prior-filed provisional application under 37 CFR 1.78(b) must be filed, and must include the statement listed above. There is currently no Office form for a petition under 37 CFR 

A renewed petition must be filed, accompanied by the item(s) required above, if reconsideration is desired. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3231.  


/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        






    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)